Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 09/23/2020 in which Claims 1-13 are presented for examination.
Drawings
The applicant’s drawings submitted on 09/23/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MEIROSU US 20200372184 A1 in view of Jayachandran US 20200382309 A1.
As claim 1, MEIROSU teaches a blockchain-based video integrity verification system comprising (MEIROSU Fig.1b): a blockchain system including a plurality of distributed nodes configured to store video integrity-related information (MEIROSU Pa. [0094]): [the obtained hash value in the blockchain 140 along with the blockchain specific address associated with the encrypted portion of the video content. After the computed hash value and the blockchain specific address are stored on the node 142 where the smart contract 144 was executed, the values are distributed to the other nodes 142 in the blockchain 140 for storage through the consensus protocol.] [0006-detect tampering of digital content]; and a video management server including an integrity checking unit configured to perform an integrity check of an original video received from a user terminal (MEIROSU Pa. [0035]) [allow a user to verify whether a digital content (for e.g. a video) is taken out of context, out of place, or if the digital content (e.g. video) has been tampered with, and provide a user with a tool to test if the digital content (e.g. video) is trustable], and a blockchain communication unit configured to transmit video integrity-related information, 
including information about a result of the integrity check and a hash value of the original video, to the blockchain system (MEIROSU Pa. [0030]) [The decoding unit is configured to: receive a portion of the digital content at the computing device; encrypt the portion of the digital content by the computing device when the portion of the digital content contains proof-of-verification; compute a first hash value for the encrypted portion of the digital content by the computing device; compare the computed first hash value with a second hash value associated with the portion of the digital content in the computing device, wherein the second hash value is obtained by the computing device from the distributed ledger system; and identify the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value. The decoding unit may be further configured to provide an alert message to a user or an output medium upon detecting tampering of the digital content]; wherein the blockchain system stores the video integrity-related information transmitted from the video management server (MEIROSU Pa. [0089]) [For each portion of the video content received, the encoding unit needs to determine (Step 215) whether the portion of the video content needs to be selected for proof-of-verification. If the portion of the video content is to be selected for proof-of-verification then the portion of the video content should be stored as proof on the blockchain 140. There are many techniques available to determine whether the portion of the video content is to be selected for proof-of-verification, and some examples in this respect are], and transmits a video integrity verification result based on a hash value of a query video, received from the user terminal, to the user terminal (MEIROSU Pa. [0030]) [The decoding unit is configured to: receive a portion of the digital content at the computing device; encrypt the portion of the digital content by the computing device when the portion of the digital content contains proof-of-verification; compute a first hash value for the encrypted portion of the digital content by the computing device; compare the computed first hash value with a second hash value associated with the portion of the digital content in the computing device, wherein the second hash value is obtained by the computing device from the distributed ledger system; and identify the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value. The decoding unit may be further configured to provide an alert message to a user or an output medium upon detecting tampering of the digital content]
It is noted that MEIROSU does not explicitly disclose transmits information about a storage location, at which the video integrity-related information is stored, to the video management server.
However, Jayachandran discloses transmits information about a storage location, at which the video integrity-related information is stored, to the video management server (Jayachandran Pa. [0124]) [Referring to FIG. 5E, in 521, the method may include receiving a location of an output stored on a data structure of a blockchain, where the location comprises a path of hashes generated by a reduced-step hash instead of a full-step hash of the blockchain. In this example, the location may include a block within a hash-linked chain of blocks. The location may be identified through a sequence of hashes that are based on a path of a transaction to a root node in a data structure storing the transaction. In this example, the path of hashes, when hashed together, may produce an identifier of a data block in the blockchain storing the unused output] 
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Jayachandran to the video integrity verification system of MEIROSU would have yield predictable results and resulted in an improved system, namely, a system that would provide a blockchain which integrates an approximate hash verification and thereby reduces the amount of computation needed for verification within a blockchain network (Jayachandran Pa. [0001])

As claim 2, MEIROSU teaches wherein the blockchain system transmits a video integrity verification result, indicating that the query video is an original video whose integrity has been verified, to the user terminal when there is present video integrity-related information corresponding to the hash value of the query video (MEIROSU Pa. [0030]) [The decoding unit is configured to: receive a portion of the digital content at the computing device; encrypt the portion of the digital content by the computing device when the portion of the digital content contains proof-of-verification; compute a first hash value for the encrypted portion of the digital content by the computing device; compare the computed first hash value with a second hash value associated with the portion of the digital content in the computing device, wherein the second hash value is obtained by the computing device from the distributed ledger system; and identify the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value. The decoding unit may be further configured to provide an alert message to a user or an output medium upon detecting tampering of the digital content]

As claim 3, MEIROSU teaches wherein the video integrity verification result includes at least any one piece of information of the video integrity-related information corresponding to the hash value of the query video (MEIROSU Pa. [0030]) [The decoding unit is configured to: receive a portion of the digital content at the computing device; encrypt the portion of the digital content by the computing device when the portion of the digital content contains proof-of-verification; compute a first hash value for the encrypted portion of the digital content by the computing device; compare the computed first hash value with a second hash value associated with the portion of the digital content in the computing device, wherein the second hash value is obtained by the computing device from the distributed ledger system; and identify the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value. The decoding unit may be further configured to provide an alert message to a user or an output medium upon detecting tampering of the digital content]

As to claims 4 & 5, claims 4 & 5 recites the claimed that contain similar limitations as claims 1-3; therefore, they are rejected under the same rationale.

As to claims 6 and 7, claims 6 and 7 recite the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.


As claim 8, MEIROSU teaches wherein the video integrity-related information further includes a hash value of the original video (MEIROSU Pa. [0015]) [sending the encrypted portion of the digital content may further comprise the steps of creating a hash value for the encrypted portion of the digital content received at the distributed ledger system wherein the hash value is created using a smart contract or a stored procedure in the distributed ledger]

As claim 9, MEIROSU teaches wherein the blockchain system transmits a video integrity verification result, indicating that the query video is a converted video whose integrity has been verified (MEIROSU Pa. [0054]) [ability to identify whether the digital content (e.g., video) has been falsified, altered, doctored, modified, and/or forged as compared to the originally created digital content], to the user terminal when there is present video integrity-related information corresponding to the hash value of the query video (MEIROSU Pa. [0030]) [compare the computed first hash value with a second hash value associated with the portion of the digital content in the computing device, wherein the second hash value is obtained by the computing device from the distributed ledger system; and identify the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value. The decoding unit may be further configured to provide an alert message to a user or an output medium upon detecting tampering of the digital content]

As claim 10, MEIROSU teaches wherein the video integrity verification result includes at least any one piece of information of the video integrity-related information corresponding to the hash value of the query video (MEIROSU Pa. [0015]) [sending the encrypted portion of the digital content may further comprise the steps of creating a hash value for the encrypted portion of the digital content received at the distributed ledger system wherein the hash value is created using a smart contract or a stored procedure in the distributed ledger]

As to claims 11 & 12, claims 11 & 12 recite the claimed that contain similar limitations as claims 1-3; therefore, they are rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 1; therefore, they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491